Citation Nr: 0310515	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  96-15 416	)	DATE
				)
				)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James Harris, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


REMAND

A preliminary review of the record shows that additional 
development is necessary before the Board may proceed with 
appellate review.  The Board issued a decision in February 
2002 that found that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for PTSD.  The veteran appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  The 
Court, in a Memorandum Decision issued in October 2002, 
vacated the Board's February 2002 decision and remanded the 
matter pursuant to 38 U.S.C.A. § 7252(a).

In the Joint Motion for Remand granted by the Court, it was 
found that remand was necessary due to the Court's decision 
in Holliday v. Principi, 14 Vet. App. 280 (2001) that held 
that the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA) were potentially applicable to all claims for VA 
benefits.  In particular, the veteran must be notified, 
pursuant to the VCAA, of what information or evidence would 
be necessary to substantiate his claim, which records were to 
be provided by the veteran, and which records were to be 
obtained by the VA.  See 38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).

Upon review of the claims file, the Board finds that the 
notice provisions of the VCAA have not been met.  The rating 
decision, Statement of the Case, Supplemental Statements of 
the Case, and related letters do not provide the veteran with 
the necessary information regarding the VCAA.  Although the 
statutory and regulatory changes pertaining to the definition 
of new and material evidence are not relevant in this case, 
the duty to assist and to inform are applicable.  Finally, 
the Board notes that it must remand this case pursuant to the 
holding of Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304,-7305,-7316 (Fed. Cir. May 1, 
2003) which requires that the development and consideration 
of new evidence be accomplished by the RO.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is warranted.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C. 
§ 5103A (West Supp. 2002).  In 
particular, the RO should notify the 
veteran of evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
information or evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should obtain and associate 
with the claims file any and all VA and 
private medical records, not previously 
acquired, pertaining to the veteran's 
psychiatric treatment.  

3.  The veteran should be afforded a VA 
psychiatric examination.  Since it is 
important that "each disability be viewed 
in relation to its history" 38 C.F.R. § 
4.1 (2002), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.  All indicated studies, tests, 
and evaluations deemed necessary should 
be performed, but should include PTSD 
subscales.  In determining whether the 
veteran has PTSD, the examiner should be 
informed that the occurrence of an in-
service combat stressor is conceded 
because of the veteran's receipt of the 
Combat Action Ribbon.  The examiner 
should attempt to reconcile the various 
psychiatric diagnoses contained in the 
claims file, and should opine as to 
whether it is at least as likely as not 
that the veteran has PTSD due to his 
period of active service.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought on appeal is not granted, the 
veteran and his attorney should be 
furnished a Supplemental Statement of the 
Case, and be afforded the appropriate 
length of time in which to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


